         Case 3:18-cr-30051-MGM Document 37 Filed 01/03/19 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS

UNITED STATES OF AMERICA )                                   Criminal No. 18-cr-30051-MGM
                         )
v.                       )
                         )
(1) GREG A. BIGDA and    )
(2) STEVEN M. VIGNEAULT, )
Defendants.              )


     MOTION TO FILE STEVEN M. VIGNEAULT’S OPPOSITION TO THE
 GOVERNMENT’S MOTION FOR A PROTECTIVE ORDER UNDER SEAL UNLESS
 OTHERWISE DETERMINED BY THE COURT THAT IT SHOULD BE UNSEALED

       Steven Vigneault, in light of the allegations asserted by the Government in its Motion,

moves that the Court allow him to file his opposition to the Government’s Motion for a

Protective Order under seal unless otherwise determined by the Court that it should be unsealed.

       Although the Government’s Motion does not contain a Rule 7 Certification, there are

emails between Mr. Vigneault and the government attached which relate to the Motion and

references in the motion to data the government now claims, after the fact, should be under seal.

       Mr. Vigneault does not agree that such opposition should be sealed but in the interest of

justice prefer that the Court be allowed to make such determination prior to filing the opposition

in the public file on ECF.

       WHEREFORE, the Defendant prays that this motion be allowed.




                                                 1
         Case 3:18-cr-30051-MGM Document 37 Filed 01/03/19 Page 2 of 2



                                                             FOR THE DEFENDANT
                                                             STEVEN M. VIGNEAULT
                                                             BY HIS ATTORNEY,

                                                             /s/ Shawn P. Allyn
                                                             Shawn P. Allyn
                                                             Allyn & Ball, P.C.
                                                             480 Hampden Street
                                                             Holyoke, MA 01040
                                                             BBO#643237
                                                             Tel: 413 538-7118
                                                             Fax: 413 538-6199


                                  CERTIFICATE OF SERVICE

        I, hereby certify that the foregoing Opposition to the Government’s Motion for Protective
Order has been filed through the Electronic Case Filing System, will be sent electronically to the
registered participants as identified on the Notice of Electronic Filing and that a paper copy shall
be served upon those indicated as non-registered participants on January 3, 2019.

                                              /s/ Shawn P. Allyn
                                              Shawn P. Allyn




                                                 2
